UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 o TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000- 52630 TURKPOWER CORPORATION (formerly Global Ink Supply Co.) (Exact name of small business issuer as specified in its charter) Nevada 26-2524571 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 100 Park Avenue Suite 1600 New York, New York 10017 (Address of principal executive offices) (212) 984-0628 (Issuer's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) (check one): Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 112,575,000 shares of Common Stock, as of January 15, 2011. Transitional Small Business Disclosure Format (check one): Yes oNo x TurkPower Corporation (formerly Global Ink Supply Co.) Page Number PART 1 – Financial Information Item 1 – Unaudited Financial Information: ConsolidatedBalance Sheets as of November 30, 2010 andMay 31, 2010 (Unaudited) 2 Consolidated Statements of Operations for the Three and Six Months Ended November 30, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Cash Flows for the Six Months Ended November 30, 2010 and 2009 (Unaudited) 4 Notes to the Consolidated Financial Statements (Unaudited) 5 Item 2 - Management’s Discussion and Analysis or Financial Condition and Results of Operations 8 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 11 Item 4 - Controls and Procedures 11 PART II - Other Information (Items 1-6) 11 Table of Contents TurkPower Corporation Consolidated Balance Sheets Unaudited November 30, May 31, ASSETS Current assets: Cash $ $ Receivables Prepaid expenses Deferred costs Other current assets Total current assets Property and equipment, net of accumulated depreciation $4,372 and $1,421 as of November 30, 2010 and May 31, 2010, respectively Long-term deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Related parties payables Deferred revenue Short-term debt Convertible debt, net of unamortized discount of $127,149 and $289,761 as of November 30, 2010 and May 31, 2010, respectively Line of credit - Total current liabilities Stockholders' Equity (Deficit): Preferred stock: $0.0001 par value; 10,000,000 shares authorized; no shares issued or outstanding - - Common stock: $0.0001 par value; 300,000,000 shares authorized; 112,575,000 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholder’s equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to the consolidated financial statements. 2 Table of Contents TurkPower Corporation Consolidated Statements of Operations Unaudited Three Months Ended November 30, Six Months Ended November 30, Revenues $ $
